Citation Nr: 1418720	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a prostate disability. 

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

	
INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967 and service in the Army National Guard from October 1987 to November 2003.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In December 2011, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development, and it now returns to the Board for appellate review.

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A prostate disability did not clearly and unmistakably preexist service, did not have its onset in service, and is not shown by the competent and probative evidence to be the result of disease or injury incurred during the Veteran's military service.




CONCLUSION OF LAW

The criteria for service connection for a prostate disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in November 2011 to obtain private treatment records and August 2013 and to schedule a VA examination.  A review of the post-remand record shows that the Board's orders were satisfied as all available private treatment records were obtained and a VA examination with opinion was received in August 2013.  Thus, the Board determines that the AOJ substantially complied with the Board's orders in the prior remand, and that the Board may  proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must inform a claimant of the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 

VCAA notice must be provided before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The Veteran was provided with a VCAA notification letter in September 2007 that fulfilled all notice requirements by informing the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, of his and VA's obligations in providing such evidence for consideration, and of the evidence necessary to substantiate disability ratings and effective dates.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records and the report of a January 2012 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional records that VA needs to obtain to allow for an equitable adjudication of the claim.

With regard to the VA examinations the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and history, and evaluated the Veteran.  The examiner then provided an opinion that was based on all the evidence of record, and there is nothing to suggest that any opinion is not sufficiently grounded in the facts of the case or that the examiner reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

The Veteran contends that his current prostate disability is related to genitorurinary symptoms he suffered in service.  Post-service medical evidence shows diagnosis and treatment for benign prostate hypertrophy (BPH).  Therefore, the Veteran argues that service connection is warranted for BPH.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For VA compensation purposes, service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA. Id. With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law. Id.  

The Veteran's National Guard treatment records show that at a February 2000 periodic examination, he reported treatment for an enlarged prostate 5 years prior and in February 2003, he was examined for fitness for duty and it was noted that records from his private physician needed to be reviewed regarding the Veteran's enlarged prostate.  Nothing in the Veteran's medical record suggests that his enlarged prostate first manifested during a period of ACDUTRA or is a result of disease or injury during ACDUTRA or INACDUTRA.  Moreover, the Veteran does not contend that his BPH is due to disease, event, or injury during a period of National Guard service; therefore, the Board will not further address such a theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).  

Every Veteran shall be taken to have been in sound condition when accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the service entrance examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting evidence is needed beyond the Veteran's report of history.  Crowe v. Brown, 7 Vet. App. 238 (1994).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

In this case, the Veteran's enlistment examination is silent for any reference to prostate or any other genitourinary symptoms or disability.  Further, although he was treated for urinary symptoms in service, service treatment records do not refer to such disability as being present prior to service and neither do any post-service treatment notes.  Thus, the Veteran's comment at his December 2010 hearing that he had prostate trouble a few days after graduating high school is the only evidence that his prostate disability preexisted service.  Such lay statements alone cannot serve to establish that a disability existed prior to service and rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service).  As there is not clear and unmistakable evidence that the prostate disability preexisted service, the question of whether it was not aggravated by service is rendered moot.  Only service connection on a direct basis is for consideration.
 
However, the competent evidence does not establish that the Veteran's current BPH is a result of his military service.  Other than the Veteran's contentions that his BPH is related to his military service, there is no evidence in favor of such etiology.  The Veteran is competent to speak to his symptoms of his disabilities to the extent they are readily observable, but he is not competent to offer an opinion as to the cause or etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The only competent medical opinion of record is that of the January 2012 VA examiner.  The examiner reviewed the Veteran's service treatment records and found that while the Veteran had a diagnosis of kidney infection in August 1966 recorded at his December 1966 separation examination, the diagnosis appeared to be erroneous.  The August 1966 treatment note refers only to infection, rule/out hepatitis.  The January 2012 examiner also indicated that subsequent blood work compatible with a urinary tract infection was found in March 1967, but not associated with any such diagnosis.  Thus, the examiner concluded that there was insufficient evidence to conclude that the Veteran had a urinary tract or prostate disability in service with any certainty.

The examiner then noted that the risk factors for BPH are age, genetic factors, obesity, and diabetes, as well as hormonal factors.  He indicated that the medical literature did not suggest a causal relationship between previous prostate infections and BPH. The examiner concluded that the Veteran's BPH was less likely as not caused by an in-service event, injury, or illness.  There is no contradictory medical opinion of record. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as shown by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a prostate disability.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for a prostate disability is denied.


REMAND

Regrettably, the Board determines that a remand is again necessary of the bilateral hearing loss claim.  The December 2010 remand requested that a VA examination be scheduled and an opinion obtained as to the etiology of the Veteran's hearing loss.  While this examination and opinion were provided in December 2011, the Board determines that the opinion is inadequate.  Specifically, the examiner relies on the Veteran's normal hearing shown at his separation examination in forming the negative opinion, but lack of a hearing loss disability shown in service is not a sufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the examiner did not address the Veteran's 16 years of National Guard service and related noise exposure.  While the Board recognizes that noise exposure during any of the Veteran's National Guard training periods may not have caused all of his existing hearing loss, it may have contributed to it, and an opinion is required on that question. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current bilateral hearing loss that is causally or etiologically a result of military service, to include in-service noise exposure during active duty and any period(s) of National Guard service?   

A rationale for any opinion advanced must be provided. The examiner should also state what sources were consulted in forming the opinion.  The examiner is advised that the lack of diagnosed hearing loss disability in service is not alone a sufficient rationale for a negative opinion.  Additionally, the examiner must consider the Veteran's 16 years of National Guard service and related noise exposure,  to include that even if it may not have caused all of his existing hearing loss, whether it may have contributed to it.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

2. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

3. After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


